EXHIBIT 10.2

 

 

Packaging Corporation of America

1999 Long-Term Equity Incentive Plan

 


FORM OF STOCK OPTION AGREEMENT

(Non-Qualified Stock Option)

 

 

By this agreement, Packaging Corporation of America grants to [NAME] an option
to purchase shares of the Company’s common stock, $.01 par value, subject to the
terms and conditions set forth below, in the attached Plan Prospectus, and in
the PCA 1999 Long-Term Equity Incentive Plan, as may from time to time be
amended, all of which are an integral part of this Agreement.  A copy of the
1999 Long-Term Equity Incentive Plan may be obtained from the Company upon
request.

 

 

Grant Date

Expiration Date 

Number of Options Granted 


OPTION EXERCISE PRICE

 

 

This Option shall vest and be fully exercisable in its entirety as of the date
of the option grant.

 

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Director of Compensation
and HRIS, located in Lake Forest.  A timely return of this document within
thirty days is appreciated.

 

 

 

 

 

 

 

 

 

 

Packaging Corporation of America

 

 

 

 

 

 

 

 

 

By:

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

 

Paul T. Stecko

 

 

 

 

Chairman of the Board and CEO

Date

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------